DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on 11/16/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0319705) in view of Sakaguchi et al. (US 2018/0258530).

Hayashi fails to teach the concentration unit performs a first control to control a value of the fluid controller part of the control mechanism to arrive at a predetermined initial vale and a second control where feedback is used to control the fluid controller to ensure the concentration reaches a predetermined target value or a switching unit that switches the control state from the first control to the second control as required by claim 1. 
Sakaguchi et al. discloses a vaporization device that comprises a vaporization tank that holds a liquid (10 of Fig. 1); a carrier gas supply path (20 of Fig. 1) that supplies carrier gas (see 0032); a source gas extraction that flows the source gas out of the tank (see 30 of Fig. 1 and 0032); a concentration monitor that is provided on the source gas path (see 31 of Fig. 1, 0049); a concentration control mechanism that has a fluid controller that controls the concentration of the source gas from the source gas extraction path and supplies and stops source gas (see 2 of Fig. 1, 0044 and 0047). The concentration control mechanism comprises a concentration calculation unit that calculates the concentration of source gas from the monitor (see 0014, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hayashi to include the claimed concentration control unit and control switching unit as taught by Sakaguchi et al. One would have been motivated to do so since both are in the same field of endeavor of vaporization devices while Sakaguchi et al. further teaches the desire to have the first and second controls in order to prevent overshooting and provide a uniformly coated product.   

As to claim 3, the concentration control mechanism is provided with a flow rate controller on the carrier gas supply path (see 9 of Fig. 1 of Hayashi) and a pressure controller that is provided downstream of concentration monitor on the source extraction path (see 6 of Fig. 1 of Hayashi and Sakaguchi et al. 0041-0043).
As to claims 4 and 10, the control switching unit switches the control state of the concentration unit after a predetermined time period has passed (see 0072 of Hayashi). 
As to claim 5, the control switching unit controls the state of concentration control unit  from the first control to the second when the rate falls below the threshold value (see 0044 of Sakaguchi et al.).
As to claim 6, the control switching unit controls the state of the concentration control unit from the first control to the second when the rate falls below the threshold and the elapsed exceed a predetermined time (see 0047 of Sakaguchi et al.).

As to claim 10, a predetermined delay of time is provided after the start of the first control and the switching to the second control (see 0072).
As to claim 11, the device has an initial value setting unit that sets an initial value based on multiplying overshoot gains (see 0073).
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0319705) in view of Sakaguchi et al. (US 2018/0258530) as applied to claim 1 above, further in view of Nishizato et al. (US 2017/0101715).
The teachings of Hayashi and Sakaguchi et al. as applied to claim 1 are as stated above.
	Hayashi. fail to teach the use of a diluted gas supply path, the use  of a first flow rate controller on the carrier gas supply and a second flow rate on the dilution supply path and after performing the first control the flow rates are controlled by the controller so that the initial vale is reached and then a target value is reached as required by claim 2. 
Nishizato et al. discloses a vaporization device that comprises a vaporization tank that holds a liquid (T of Fig. 1); a carrier gas supply path (L1 of Fig. 1) that supplies carrier gas (see 0030); a source gas extraction path that flows the source gas out of the tank (see L2 of Fig. 1 and 0030); a concentration monitor that is provided on the source gas path (see 31 of Fig. 1, 0049); a concentration control mechanism that has a fluid controller that controls the concentration of the source gas from the source gas extraction path (see 2 of Fig. 1, 0044 and 0047). The concentration control mechanism comprises a concentration calculation unit that calculates the concentration of source gas from the monitor (see 0014, 0045). Nishizata discloses the device has a dilution gas supply path that merges with the extraction path and supplied dilution gas to the source gas extraction path (see L3 of Fig. 1, 0034). Nishizata et al. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hayashi to include a diluting gas as described by Nishizata et al. One would have been motivated to do so since both are directed to vaporization device 
As to claim 12, Nishizato et al. discloses the vaporization device comprises a chamber where the source gas enters (see C of Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715